Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 11, 1964 on his plea of guilty, convicting him of robbery in the third degree, and imposing sentence. Judgment affirmed. The sole question presented is whether the absence of an interpreter at the time of sentence constituted noncompliance with section 480 of the Code of Criminal Procedure, within the rule of People ex rel. Berrios v. Murphy (31 Misc 2d 966). However, even if it be assumed that an interpreter *517was not present, we are of the opinion that, on the record presented, defendant failed to show that he did not understand the allocution under section 480 when he personally answered in the negative. The record shows that the question required by section 480 was addressed to defendant and answered by him, without any claim by defendant or by the public defender who represented him that he (the defendant) did not comprehend the nature of the proceeding or the meaning of the question. Under the circumstances presented, it does not appear that there was a failure to comply with section 480. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.